DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page(s) 8, lines 13-21 pertaining to 35 U.S.C 103 rejection, filed 12/30/2021 pertaining to claim(s) 1 with respect the secondary reference Li have been considered but are moot, because the arguments are mainly directed to newly added limitations which the examiner have not addressed in previous office action. However, upon further review examiner found that the secondary reference “Li” further teaches the newly added limitation as presented in the office action below.  
Li teaches providing a value of current Iset1 using the combination of R1 and R2 in parallel (R1//R2) having a fixed value to produce the PCHG1 (charging voltage) to the battery 230. During the charging phase it is continuously being input (i.e. it is not a varying input) until the DS signal from the comparator 321 enables it to switch back to the charging phase using R1. Thus, Li teaches the newly added limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 3, 5 and 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Sur et al. (US # 20170112196), in view of the US Patent Application Publication by Li (US # 20190386493).

Regarding Claim 1, Sur teaches in Figures 1 and 5 - 7, a power supply unit (Combination of 408 and 212, [0065, lines 1-4]) for an aerosol inhaler [0063, lines 1-2, also see 0048], the power supply unit comprising: 
a power supply (212, [0063, lines 1-3]) able to discharge power to a load (414, [0065, lines 5-6]) for generating an aerosol from an aerosol generation source (104, [0065, lines 6-7], also see [0050, lines 8-9]); and 
(304) configured to convert power, which is supplied from an external power supply (420), into charging power for the power supply [0063, lines 4-7],
 wherein the charger includes an information input part (“…component for ambient temperature measurement…”, 0051, lines 9-16], 
Sur fails to teach:
wherein the information input part is configured to be able to supply one of a first charging voltage and a second charging voltage lower than the first charging voltage to the power supply, based on an input value which is input from the information input part, 
wherein a fixed value which is predetermined as one input value can be input to the information input part, and 
the fixed value is a value for supplying the second charging voltage to the power supply.
Li teaches in Figures 1 - 4, a charger (Charging Device 320, [0026, line 4]) includes an information input part (information input part is illustrated in annotated Figure 4 below), and configured to be able to supply one of a first charging voltage (Voltage pertaining to PCHG2) and a second charging voltage (Voltage pertaining to PCHG1) lower than a first charging voltage (the charging voltage pertaining to PCHG1 is lower than the charging voltage pertaining to PCHG2, as the current ISET1 supplied is lower based on parallel combination of R1 and R2 for setting PCHG1, hence PCHG1 is lower than PCHG2 (PCHG2 is set ISET2 through R1 only, hence voltage is higher), [0069]) to a power supply (Charger “323”, see fig 4, [0026, line 12]), based on an input value (“…battery voltage Vbatt…”, [0027, line 2]) which is input from the information input part [0027-0028], 
(The resistor network R1 and R2 has a fixed value) which is predetermined as one input value (The value of resistance produced by “Combination of R1 and R2” or “R1 itself” is fixed value) can be input to the information input part (see annotated Figure 4 below), and 
the fixed value is a value for supplying the second charging voltage to the power supply (The fixed value of R1 and R2 in parallel has a value and supplies the second charging voltage PCHG1 to battery 230 for charging, [0027]),
and the fixed value is continuously input to the information input part when the power supply is being charged (R1 and R2 in parallel (R1//R2) has a fixed value and during that charging phase of the battery 230, it is continuously being input (i.e. it is not a varying input) until the DS signal from the comparator 321 enable it to switch back to the charging phase using the R1 value).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjusting the charging voltage using resistor network based on the battery voltage detection values using fixed resistive network within the apparatus of Sur, as taught by Li, in order to additionally optimize the charging control by increasing the charging speed while reducing damage to the battery in charging operation (see Li, [0006, lines 6-7]).


    PNG
    media_image1.png
    714
    645
    media_image1.png
    Greyscale

Regarding Claim 2, Sur and Li teaches the apparatus of claim 1.
Sur fails to teach:
wherein the input value relates to voltage to be applied to a fixed resistor which is connected to the information input part,
the power supply unit includes the fixed resistor having a fixed resistance value and connected to the information input part, and 
the fixed value relates to the fixed resistor.
Li further teaches in Figures 1 and 8, wherein the input value relates to voltage (Voltage drop across R1 and R2 network) to be applied to a fixed resistor (Resistance offered by “Combination of R1 and R2” or “R1 itself”) which is connected to the information input part (see annotated Figure 4 above),
a power supply unit (Power supplied by Resistor network) includes the fixed resistor (“Combination of R1 and R2” or “R1 itself”) having a fixed resistance value and connected to the information input part (see annotated Figure 4 above), and 
the fixed value relates to the fixed resistor (Voltage drop across R11).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjusting the charging voltage of the charger using fixed resistive network within the apparatus of Sur, as taught by Li, in order to additionally optimize the charging control by increasing the charging speed while reducing damage to the battery in charging operation (see Li, [0006, lines 6-7]).

Regarding Claim 3, Sur and Li teaches the apparatus of claim 2.
Sur fails to teach:
wherein the charger supplies the second charging voltage in a case where the input value which is input from the information input part is included in a predetermined range, and 
the fixed resistance value of the fixed resistor is a value closer to a second value for making the fixed value into a maximum value in the predetermined range, than to a first value for making the fixed value into a minimum value in the predetermined range.
Li further teaches:
([0027]), and 
the fixed resistance value of the fixed resistor is a value closer to a second value for making the fixed value into a maximum value in the predetermined range, than to a first value for making the fixed value into a minimum value in the predetermined range [0028].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjusting the charging voltage of the charger using fixed resistive network within the apparatus of Sur, as taught by Li, in order to additionally optimize the charging control by increasing the charging speed while reducing damage to the battery in charging operation (see Li, [0006, lines 6-7]).

Regarding Claim 5, Sur and Li teaches the apparatus of claim 1.
Sur further teaches:
a control device (208, [0044]) separate from the charger (304), wherein the control device is configured to be able to acquire temperature of the power supply [0051, lines 9-16].

Regarding Claim 12, Sur and Li teaches the apparatus of claim 1.
Sur further teaches:
wherein in a case where the power supply has never been used and charging of the power supply with the second charging voltage is completed, the power supply has [0052-0053].
Sur fails to teach where charging of the power supply with the second charging voltage.
Li further teaches charging a power supply with a second charging voltage (The fixed value of R1 supplies the second charging voltage PCHG1 to the battery for charging, [0027]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjusting the charging voltage based on the battery voltage detection values using fixed resistive within the apparatus of Sur, as taught by Li, in order to additionally optimize the charging control by increasing the charging speed while reducing damage to the battery in charging operation (see Li, [0006, lines 6-7]).

Regarding Claim 13, Sur and Li teaches the apparatus of claim 12.
Sur fails to teach:
in a case where a numerical index indicating a state of deterioration of the power supply is equal to or larger than a threshold [0051] and the power supply has such capacity by which the load is able to supply power to use up the aerosol generation source which has never been used [0052-0053].
Sur fails to teach the charging of the power supply with the second charging voltage is completed.
 (The fixed value of R1 supplies the second charging voltage PCHG1 to the battery for charging, [0027]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjusting the charging voltage based on the battery voltage detection values using fixed resistive within the apparatus of Sur, as taught by Li, in order to additionally optimize the charging control by increasing the charging speed while reducing damage to the battery in charging operation (see Li, [0006, lines 6-7]).

Regarding Claim 14, Sur and Li teaches the apparatus of claim 1.
Sur fails to teach:
wherein the fixed value is unaffected by a temperature of the power supply.
Li further teaches a fixed value is unaffected by a temperature of a power supply (As the resistance offered by R1, R2 network is fixed the voltage fixed value fed/inputted to the charger 323, is unaffected by temperature).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include BQ2404 chip with temperature monitoring circuit for the battery within the charging apparatus of Sur, as taught by Li, in order to optimize the charging by additionally providing the battery temperature control in order to protect the system from getting over heated, thus providing safety solutions to avoid the human safety risk.

Regarding Claim 15, Sur and Li teaches the apparatus of claim 1.
Sur further teaches:
the power supply unit comprising: a control device (208, [0044]) separate from a power supply (212) and having a control cycle shorter than that of the power supply (Algorithms of control device 208 protects/controls the protection circuit faster than the battery), wherein, of the power supply and the control device, only the control device is configured to be able to acquire temperature of the power supply [0051].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sur and Li as applied to claim 2 above, in further view of the US Patent Application Publication by Baker (US # 20060238169).

Regarding Claim 4, Sur and Li teaches the apparatus of claim 2.
The combination of Sur and Li fail to teach:
wherein the fixed resistance value of the fixed resistor is 4.7 kohm.
Baker teaches in Figure 6, a resistance value of the fixed resistor is 4.7 kohm [0064].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using fixed value of 4.7Kohms resistor within the charging apparatus of Sur and Li, as taught by Baker, in order to enhance the regulate the battery temperature control by lowering the temperature of the battery during charging, thus eliminating the risk of the battery burnout.

Claims 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sur and Li as applied to claim 5 above, in further view of the US Patent to Gurries et al. (US # 8907631).

Regarding Claim 6, Sur and Li teaches the apparatus of claim 5.
The combination of Sur and Li fail to teach:
wherein the control device acquires the temperature of the power supply, in a cycle longer than a shortest control cycle of the control device, or at a frequency lower than a maximum operation frequency of the control device.
Gurries teaches in Figure 1C, a control device (16) acquires the temperature of the power supply (Battery cell), in a cycle longer than a shortest control cycle of the control device, or at a frequency lower than a maximum operation frequency of the control device (Col 22, lines 27-29).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include monitor the battery temperature continuous and/or periodic basis within the charging apparatus of Sur and Li, as taught by Gurries, in order to adapt the charging operation of the battery/cell so that the operating temperature and/or operating efficiency of one or more of the cells is/are within-specification (see Gurries, col 20, lines 1-4).

Regarding Claim 7, Sur and Li teaches the apparatus of claim 5.
The combination of Sur and Li fail to teach:

Gurries teaches in Figure 1C, a control device (16) performs control on switching between a state where a temperature of a circuits can be acquired and a state where the temperature of the circuits cannot be acquired (Col 19, lines 59-67).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include monitor the temperature continuous and/or periodic basis within the charging apparatus of Sur and Li, as taught by Gurries, to additionally detect temperature of batteries in order to adapt the charging operation of the battery/cell so that the operating temperature and/or operating efficiency of one or more of the cells is/are within-specification (see Gurries, Col 20, lines 1-4).

Claims 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sur and Li as applied to claim 1 above, in further view of the US Patent Application Publication by Nagashima (US # 20100079112).

Regarding Claim 8, Sur and Li teaches the apparatus of claim 1.
The combination of Sur and Li fail to teach:
a switch able to perform switching between a state where the fixed value is input to the information input part and a state where the fixed value is not input to the information input part.
(Vg1) and a state where the fixed value is not input to the information input part [0036].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a switch element to control the voltage value at the temperature sense terminal within the charging apparatus of Sur and Li, as taught by Nagashima, in order to accurately detect the temperature of the battery cell or over a wide range of temperatures by applying a reference voltage to either of the first voltage divider circuit (see Nagashima, [0012, lines 1-5]).

Regarding Claim 9, Sur, Li and Nagashima teaches the apparatus of claim 8.
The combination of Sur and Li fail to teach:
wherein in the state where the fixed value is not input to the information input part, the switch causes the charger to input a value for stopping charging of the power supply, to the information input part.
Nagashima further teaches in Figure 2, a battery controller capable of controlling a state where the fixed value is not input to the information input part, the switch causes the charger to input a value for stopping charging of the power supply, to the information input part (Vg1, [0009, lines 21-27]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a switch element to control the voltage value at the temperature sense terminal within the charging apparatus of Sur and Li, as taught 

Regarding Claim 10, Sur, Li and Nagashima teaches the apparatus of claim 8.
Sur fails to teach:
wherein the input value is a value related to voltage to be applied to a resistor which is connected to the information input part, 
the power supply unit includes a fixed resistor having a fixed resistance value and connected to the information input part, 
Li further teaches:
wherein the input value is a value (“…battery voltage Vbatt…”, [0027, line 2]) related to voltage to be applied to a resistor which is connected to the information input part [0027-0028],
the power supply unit includes a fixed resistor (The resistance produced by “Combination of R1 and R2” or “R1 itself” is fixed value) having a fixed resistance value and connected to the information input part [0027-0028],
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include adjusting the charging voltage based on the battery voltage detection values using fixed resistive network within the apparatus of Sur, as taught by Li, to additionally in order to optimize the charging control by maintaining a minimum temperature to ensure an efficient charge rate of the battery.
The combination of Sur and Li fail to teach:

the information input part is connected to one end of the switch and the main negative bus line or the ground line is connected to the other end of the switch, whereby the fixed value is not input to the information input part.
Nagashima further teaches in Figure 2, a switch (SW1) is provided between the information input part (Vg1) and a main negative bus line or a ground line (4b), and 
the information input part is connected to one end of the switch and the main negative bus line or the ground line is connected to the other end of the switch, whereby the fixed value is not input to the information input part (see fig 2, [0036]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a switch element to control the voltage value at the temperature sense terminal within the charging apparatus of Sur and Li, as taught by Nagashima, in order to accurately detect the temperature of the battery cell or over a wide range of temperatures by applying a reference voltage to either of the first voltage divider circuit (see Nagashima, [0012, lines 1-5]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Sur, Li and Nagashima as applied to claim 8 above, and in further view of the US Patent Application Publication by Lo et al. (US # 20160233714). 

Regarding Claim 11, Sur, Li and Nagashima teaches the apparatus of claim 8.

a temperature detection element whose physical property value changes based on temperature of the power supply, wherein, in the state where the fixed value is not input to the information input part, the switch connects the element to the information input part.
Lo teaches a temperature detection element (RNTC) whose physical property value changes based on temperature of the power supply [0016].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a negative temperature coefficient (NTC) for monitoring the temperature of the battery within the charging apparatus of Sur, Li and Nagashima, as taught by Lo, in order to optimize the charging by additionally providing the battery temperature control in order to protect the system from getting over heated, thus providing safety solutions to avoid the human safety risk.
The combination of Sur, Li and Lo fail to teach:
wherein, in the state where the fixed value is not input to the information input part, the switch connects the element to the information input part.
Nagashima further teaches in Figure 2, in a state where the fixed value is not input to the information input part, the switch connects the element to the information input part (see fig 2, [0036]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include using a switch to connect the temperature sense device to the temperature sense terminal within the charging apparatus of Sur, Li and Lo, as taught by Nagashima, in order to accurately detect the temperature of the battery .







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Aradachi et al. (US # 20130113438).
teaches in Figure 9, a charger (162) includes an information input part (162c), and configured to be able to supply one of a first charging voltage and a second charging voltage lower than the first charging voltage to the power supply [0057, lines 16-21], 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF

Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 13, 2022